Oriental Crystal (International) Limited

 

11 July 2006

 

The Board of Directors

Liberty Star Gold Corp Inc

2766 North Country Club Road

Tucson, AZ 85716

United States of America

 

By Fascimile: 0011 520 844 1118

 

Dear Sirs

PROPOSED JOINT VENTURE  

We refer to the recent discussions between agents for Liberty Star Gold Corp Inc
(Liberty Star) and Oriental Crystal (International) Limited (OCR) regarding the
formation of a joint venture to explore, develop and, if warranted, mine certain
U.S. Federal Lode Mining Claims within the JV Area (as defined below) for all
minerals (Joint Venture).

Set out in Schedule 2 is an area of approximately 22 square miles allocated by
Liberty Star to the Joint Venture which includes 20 pipe targets (JV Area). Of
these, the 3 pipes identified in Schedule 3 are the pipes that Liberty Star
considers to be the most prospective and will be the initial pipes allocated to
the Joint Venture (JV Pipes).

The remainder of the pipes within the JV Area will be the subject of the right
of first refusal set out in clause 6.

The purpose of this letter is to record the intent and agreement of the parties
in respect of the Joint Venture between them (Agreement).

1.

CONDITIONS PRECEDENT

1.1

The formation of the Joint Venture is subject to and conditional upon:

 

(a)

OCR obtaining all necessary governmental consents and approvals to the
transaction set out in this Agreement as are required of it;

 

(b)

OCR completing a capital raising of a minimum of US$3,300,000 through the issue
of fully paid ordinary shares at a price of AUS$0.20 each (Capital Raising);

 

(c)

OCR preparing a prospectus for the Capital Raising (Prospectus) and lodging it
with the Australian Securities and Investments Commission;

 

(d)

OCR obtaining shareholder approval to change the nature and/or scale of its
activities in accordance with Chapter 11 of the ASX Listing Rules;

 

(e)

OCR satisfying the requirements of Chapters 1 and 2 of the ASX Listing Rule as
if OCR was applying to be admitted to the official list of ASX; and

 

 

 



1

 


--------------------------------------------------------------------------------



 

 

 

(f)

OCR paying US$2,900,000 in the Joint Venture Bank Account (as defined below) in
accordance with clause 2.3.

1.2

OCR will use its best endeavours to satisfy the conditions set out in clause 1.1
as soon as practicable after the date of this Agreement. If the conditions set
out in clause 1.1 are not satisfied or waived in accordance with the terms of
this Agreement on or before 5.00pm (Perth time, Western Australia) on 15
November 2006 (End Date), either party may terminate this Agreement by written
notice to the other party, in which case this Agreement shall be deemed to be at
an end and of no force or effect with none of the parties being subject to any
of the obligations contained in this Agreement and with no party claiming any
rights at law or equity against the other party. In such case, the $100,000
advance set out in section 2.1 will be forfeited by OCR.

1.3

The conditions in clause 1.1 are inserted in this Agreement for the benefit of
both parties and the parties may, by mutual written consent on or before the End
Date, waive the benefit of one or more of the conditions.

1.4

OCR shall use its best efforts to execute and do all such acts and things as are
necessary or desirable to ensure that the conditions set out in clause 1.1 are
fulfilled as expeditiously as possible.

2.

JOINT VENTURE

2.1

OCR agrees to pay Liberty Star a cash payment of US$100,000 in return for the
right to earn a 50% interest in the Joint Venture. The US$100,000 payment will
be paid by OCR to Liberty Star within 7 days of the date of this Agreement and
will only be refundable to OCR in the event this Agreement is terminated as a
result of the default of Liberty Star. OCR will have no interest in any property
or in a Joint Venture until it has completed full payment of US$2,900,000 into
the Joint Venture Bank Account (as defined below) in accordance with clause 2.3.

2.2

Immediately following execution of this Agreement, the parties agree to set up a
bank account to hold funds on behalf of the Joint Venture (JV Bank Account). The
JV Bank Account will require two signatories, one from each of OCR and Liberty
Star for all disbursements.

2.3

Liberty Star grants to OCR the sole and exclusive right to earn an undivided 50%
Joint Venture interest from Liberty Star in return for OCR paying US$2,900,000
(Sole Funding Amount) into the JV Bank Account and agreeing that these funds are
to be spent on exploration activities in relation to the JV Pipes. For the
avoidance of doubt, OCR will immediately earn a 50% interest in the Joint
Venture upon paying the US$2,900,000 into the JV Bank Account.

2.4

The commencement date of the Joint Venture (Commencement Date) shall be the date
that all of the conditions precedent set out in clause 2.1 are either satisfied,
or waived, by the parties in accordance with the terms of this Agreement.

2.5

On and from the Commencement Date, the Joint Venture will be deemed to have been
formed.

2.6

The parties agree that the Sole Funding Amount will be expended by the Joint
Venture on exploration activities in accordance with the programs and budgets
established by the operating committee and, in any event, the Joint Venture
must, subject to clause 2.7 below, commit to spending the entire Sole Funding
Amount over a three year period from the Commencement Date (Sole Funding

 

 



2

 


--------------------------------------------------------------------------------



 

Period). The parties agree to the general terms of the plan attached as Schedule
1.

2.7

The joint operating committee that will be established under the Joint Venture
may elect to cease further exploration work in relation to any of the JV Pipes
if the initial exploration that is undertaken does not warrant further follow up
work on any particular JV Pipe. In these circumstances, some or all of the Sole
Funding Amount may be allocated to the other JV Pipes or additional pipes
allocated to the Joint Venture by Liberty Star (including under clause 6).

2.8

The parties agree that a decision to proceed to development (and production) on
the JV Pipes during the Sole Funding Period requires their mutual consent but
that consent shall not be unreasonably withheld by either party. In the event of
a dispute, the decision shall be dealt with in accordance with the dispute
resolution clause in the formal agreement referred to in clause 9.

2.9

Upon completion of spending the entire Sole Funding Amount, each party must
contribute to expenditure made or incurred in respect of the Joint Venture in
proportion to their then Joint Venture interest (i.e. 50/50).

2.10

Liberty Star shall do everything necessary to confirm and effect the transfer to
OCR of any beneficial interest in the JV Pipes to which OCR is entitled pursuant
to this Agreement and to transfer the corresponding legal interest to OCR.
Pending any required transfer, Liberty Star shall hold that interest in trust
for OCR.

2.11

Each party shall be the beneficial owner as tenant in common of an undivided
share of the Joint Venture property in proportion to their Joint Venture
interest.

2.12

Each party shall be entitled to take in kind and separately dispose of, in
proportion to their Joint Venture interest, all minerals produced by the Joint
Venture.

2.13

Subject to the expenditure obligations of OCR under this Agreement, the
liability of the parties in each case is several in proportion to their
respective Joint Venture interests and shall not be either joint or joint and
several.

2.14

The Joint Venture must ensure that sufficient expenditure is incurred in
relation to the JV Pipes to meet the minimum expenditure commitments, if any,
set out by regulatory authorities having jurisdiction.

3.

MANAGER

3.1

OCR will be the sole manager of the Joint Venture.

3.2

The manager will (by itself or through its employees, agents or contractors)
have the conduct of all the operations of the Joint Venture on behalf of the
parties, subject at all times to the directions of the management committee
established under clause 3.3, and for this purpose shall have the right of
access to the Joint Venture property. OCR will contract with Liberty Star to
carry out certain work on the JV Pipes in compliance with the Plan set out in
Schedule 1.

3.3

The manager shall conduct Joint Venture operations in accordance with programmes
and budgets and decisions made by a management committee immediately after the
Commencement Date. The management committee shall be established from the
Commencement Date and each of the parties shall appoint one representative to
the management committee. The management committee will meet every week while
exploration or

 

 



3

 


--------------------------------------------------------------------------------



 

development is being conducted on the JV Pipes. Decisions of the management
committee shall be made by a simple majority vote with the votes attributable to
a Joint Venture party equal to that party’s then Joint Venture interest. In the
event of a deadlock, a dispute resolution process shall be followed. The dispute
resolution process shall be detailed in the formal agreement to be negotiated as
set out in clause 9.

3.4

The manager shall conduct Joint Venture operations in accordance with accepted
mining and exploration methods and practices.

4.

DILUTION

4.1

Following completion of the Sole Funding Period, if a party fails to duly make a
contribution to expenditure that it is obliged to make then the Joint Venture
interest of that party in the Joint Venture shall dilute in accordance with the
following formula (and the Joint Venture interest of the other party shall
increase accordingly):

 

I

=

DPE × 100

 

TE

 

[img2.gif]
Where:

 

I

=

the Joint Venture interest of the diluting party;

 

DPE

      =            the total expenditure incurred or deemed to have been
incurred by the diluting party as at the date of calculation;

 

TE

      =            the total expenditure incurred or deemed to have been
incurred by the parties as at the date of calculation.

It is further agreed by the parties that if a party contributes the share of
Joint Venture expenditure that is not contributed by the other party, the
dilution of the Joint Venture interest of the non-contributing party shall be
diluted at a rate of 150% of the rate calculated in accordance with the above
formula.

4.2

If the Joint Venture interest of any party dilutes to 5% or less, that party
will be deemed to have withdrawn from the Joint Venture and must immediately
assign their remaining Joint Venture interest to the continuing party.

5.

INFORMATION AND DATA

 

(a)

Prior to the Commencement Date, Liberty Star will provide OCR with all technical
information and data it has regarding the JV Pipes for the purpose of OCR’s
disclosure requirements under the Corporations Act in relation to the
Prospectus.

 

(b)

Each party will provide to the other at management committee meetings all
exploration data generated in relation to the JV Pipes since the last meeting.

6.

RIGHT OF FIRST REFUSAL

6.1

Liberty Star acknowledges and agrees that OCR will have a right of first refusal
to buy or joint venture (together, a Dealing) in relation to certain other pipe
targets held by Liberty Star within the JV Area (Other Pipes) (Right of First
Refusal).

 

 

 



4

 


--------------------------------------------------------------------------------



 

 

6.2

The Right of First Refusal referred to in clause 6.1 shall have the following
material terms:

 

(a)

Term: From the Commencement Date for a period of three years (Expiry Date), but
the Right of First Refusal will not be in effect if OCR is in default of any of
its material obligations under the Joint Venture on the date Liberty Star
receives an Offer.

 

(b)

Dealings: If, prior to the Expiry Date, Liberty Star receives a bone fide offer
for a Dealing from a third party (Third Party) in relation to the Other Pipes,
Liberty Star must offer OCR the right to enter into the Dealing with Liberty
Star in the place of the Third Party on no less favourable terms (Offer). The
Offer must be accompanied by sufficient information regarding the Dealing and
the pipes to which it relates to enable OCR to make an informed decision about
whether to invoke the first right of refusal set out in this clause.

 

(c)

Timing: OCR will have 10 business days to accept or reject the Offer.

 

(d)

Agreement: If OCR accepts the Offer, the parties must use their best endeavours
to negotiate and enter into a binding agreement in relation to the Dealing that
is the subject of the Offer as soon as possible thereafter.

 

(e)

Financial Ability: Upon acceptance of the Offer, OCR must provide reasonable
evidence to prove to Liberty Star that it can provide the financing required to
complete the Dealing set out in the Offer in accordance with its terms.

7.

REPRESENTATIONS AND WARRANTIES

 

(a)

Both parties represent and warrant to the other party that they have the right,
power and authority to enter into this Agreement.

 

(b)

Liberty Star represents and warrants to OCR that:

 

(i)

Liberty Star is the sole legal and beneficial holder of the U.S. Federal Lode
Mining Claims identified in the JV Area (Claims) and is entitled to transfer an
interest in those Claims to OCR in accordance with the terms of this Agreement;

 

(ii)

the Claims are free from all mortgages, charges, liens and other encumbrances of
whatsoever nature; and

 

(iii)

Liberty Star has not entered into any other agreements or dealings in respect of
the Claims other than this Agreement.

8.

RELATIONSHIP BETWEEN THE PARTIES

The relationship of the parties is that of joint venturers and nothing contained
in this Agreement constitutes either of them as agent or partner of the other,
or creates any agency or partnership for any purpose whatsoever.

9.

FORMAL AGREEMENT

The parties agree that they will negotiate in good faith and use best endeavours
to execute a detailed joint venture agreement on normal terms (including a

 

 



5

 


--------------------------------------------------------------------------------



 

dispute resolution clause, first right of refusal clause, dilution clause, force
majeure rights and clauses that are usually contained in such joint venture
agreements) embodying the terms and conditions contained in this Agreement. In
the meantime, this Agreement is intended to be legally binding on the parties
until it is replaced by the detailed joint venture agreement or otherwise
terminated.

10.

CAVEATS

After the Commencement Date, either party may register this Agreement as a
dealing in respect of the JV Area and may lodge any caveats required to protect
its interest under this Agreement and each party agrees that during the
continuance of the Joint Venture it will not take any steps to remove those
caveats.

11.

ASSIGNMENT

Other than the right of either party to assign all or part of its rights under
this Agreement to a related body corporate (as defined in the Corporations Act),
if a party wishes to assign part or all of its rights under the formal agreement
to a third party, then it shall first advise the non-assigning party. The
non-assigning party shall have a right of first refusal over the relevant
interest on terms equal to those proposed by any third party. Any assignment
shall be subject to the assignee entering into a deed where it covenants to be
bound by the terms of this Agreement on terms acceptable to the non-assigning
party.

12.

TERMINATION

A party is not entitled to terminate this Agreement for non-performance by the
other party without first giving the party in default a written notice to the
other at the address specified in this Agreement specifying the default. This
notice shall require that the default be remedied within 21 days of the delivery
of the notice to the party in default and the party in default must then fail to
remedy the default within that 21 day period; provided, however, that if all of
the conditions precedent have not been satisfied, or waived, in accordance with
the terms of this Agreement on or before the End Date, then either party will be
entitled to immediately terminate this Agreement in accordance with clause 1.2.

13.

MISCELLANEOUS

13.1

Each party shall sign, execute and perform all deeds, acts, documents and things
as may reasonably be required by the other party to effectively carry out and
give effect to the terms and intentions of this Agreement.

13.2

Each party shall be liable for their own costs relating to the preparation,
negotiation and execution of this Agreement and any document executed under it.
OCR shall pay all stamp duty (if applicable) on this Agreement and any document
executed under it.

13.3

No modification or alteration of the terms of this Agreement shall be binding
unless made in writing dated subsequent to the date of this Agreement and duly
executed by the parties.

13.4

If any provision of this Agreement is invalid and not enforceable in accordance
with its terms, all other provisions that are self-sustaining and separately
enforceable without regard to the invalid provision shall be, and continue to
be, valid and forceful in accordance with their terms.

 

 

 



6

 


--------------------------------------------------------------------------------



 

 

13.5

Time shall be of the essence in this Agreement in all respects.

13.6

This Agreement shall be governed by and construed in accordance with the law
from time to time applicable in Arizona and the parties agree to submit to the
non-exclusive jurisdiction of the courts of Arizona.

13.7

A reference to dollars or currency is a reference to United States dollars,
unless otherwise indicated.

13.8

Except as may be required to comply with regulatory bodies having authority (and
where possible filings will be made on a confidential basis) the parties agree
to keep confidential the amount required to be paid by OCR to earn its 50%
interest in the Joint Venture.

If Liberty Star agrees to the above terms and conditions could you please sign
the execution paragraph set out below and return this Agreement to OCR’s
registered office.

Yours faithfully

/s/ Anthony Crimmins

 

ANTHONY CRIMMINS

Director

Oriental Crystal (International) Limited

 

 

 

By execution of this Agreement, Liberty Star acknowledges and agrees to the
terms and conditions set out above.

 

/s/ James Briscoe

Director

Liberty Star Gold Corp Inc

 

Dated this 11th day of July, 2006

 

 

 



7

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 1

Joint Venture Plan

The exploration has already been designed. It results in significant savings in
expenditure and time in the drilling definition of ore within each pipe.

The period of exploration and expenditure of Joint Venture funds will probably
extend over a 5–10 month period, terminating with either multiple ore bodies or
nothing. It is intended that three drilling rigs, along with other equipment,
will be engaged continuously (that is, 24 hours per day, seven days per week).
Progress reports are anticipated every 12 to 24 hours. Three dimensional
modelling of the mineral body will be ongoing during the drilling and ore
reserves will be progressively calculated starting as soon as it appears to be
an ore body. Drilling will terminate as soon as an ore body has been defined.
Permitting for the mine will also start as soon as an ore body appears probable;
this will be part of a currently-operating and ongoing program for all pipes in
the North Pipes Liberty Star Project. The North Pipes Liberty Star Project
contains all pipes in which Liberty Star has an interest and many more than are
part of the Joint Venture with OCR.

Liberty Star has already established parameters and operating procedures with
the existing permitting agencies. As such, permitting for the proposed Joint
Venture is expected to be simply an addendum to an operating program and as such
very large savings should accrue to the Joint Venture. Since all pipes in the
North Pipes Super Project are approximately the same in physical appearance, the
mine design will be approximately the same for the Joint Venture mines as those
for other mines created by Liberty Star on other of its pipe properties. Liberty
Star will establish the optimum mine design and apply it to all projects
including the proposed Joint Venture pipes. This will also cut down on
permitting costs. Furthermore, mine equipment will be standard, saving further
expense in acquisition, maintenance and personnel training as well as other
aspects. All this will be part of the Liberty Star program for the North Pipes
Super Project of which the proposed Joint Venture will be a part. The OCR Joint
Venture will have an interest in those pipes from the North Pipes Super Project
that are available at the time the Joint Venture is created.

 

 

 



8

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 2

JOINT VENTURE AREA

LEGAL DESCRIPTION – ELLE JOINT VENTURE LANDS

The Elle joint venture area lays in northwestern Arizona, part of a vast region
called the ‘Arizona Strip’. This J.V. occupies the Upper Clayhole and Antelope
Valleys of Mohave County, State of Arizona, USA. Lands in the Elle Joint Venture
are located across four township and range legal descriptions. Those
descriptions are as follows:

T38N R7W SECTIONS 24, 25, 28, 29, 33, 34, 35 and 36.

T38N R6W SECTIONS 19, 30 and 31.

T37N R7W SECTIONS 1, 2, 3, 4, 9 and 12.

T37N R6W SECTIONS 6, 7, 8, 17 and 18 inclusive.

Each Section encompasses approximately 1 United States square mile.

LEGAL DESCRIPTION:

From the common corner of T38N R7W, T38N R6W, T37N R7W and T37N R6W proceeds
east approximately one mile to the NEC of Section 6, T37N R6W, herein called the
“point of beginning.”

Then south one mile to the NEC of Section 7, then east to the NEC of Section 8,
then southwards to the SEC of Section 17 – all in T37N R6W.

Then westwards to the SWC of Section 18, north to the NWC of Section 18 T37N R
6W. Then west to the SWC of Section 12, T 37N R7W, north to the NWC of Section
12,

westwards to the SWC of Section 3, south to the SEC of Section 9, west to the
SWC of

Section 9, then northwards to the NWC of Section 4, T37N R7W.

Then north to the NWC of Section 33, T38N R7W, then west to the SWC of Section
29, then north to the NWC of Section 29, then eastwards to the NEC of Section
28, then south to the SEC of Section 28, then eastwards to the SWC of Section
25, then northwards to the NWC of Section 24 then east to the NEC of Section 24,
all in T38N R7W.

Continuing east to the NEC of Section 19, T 38N R6W then southwards to the SEC
of Section 31 T38N R6W, which is also the NEC of Section 6, T37N R6W, the “point
of beginning.”

These external metes and bounds encompass approximately 22 US square miles.

Included within the bounds of the Elle Project boundaries which comprises the
joint venture are various Pipe Targets. Three of these are the Primary Targets
of the joint venture and are the Elle, Hermina, and Hada pipes. The Elle and
Hermina Pipes have been defined by interpretation of circular features and down
warped beds related to collapse breccia pipes and have interpreted sulfide
minerals associated with them indicated by electrical geophysical surveys
starting at a depth of about 250 meters. Elle is immediately adjacent to the
Lisa Pipe owned by Pathfinder Mines. Old information in Liberty Star files and
verbal communications with past Pathfinder personnel suggest Lisa has
mineralized intercepts and is thought to contain an orebody. Hermina is
immediately adjacent to the Elle Pipe to the southeast. The Hada Pipe lies to
the northwest of the Lisa

 

 



9

 


--------------------------------------------------------------------------------



 

Pipe and is indicated only by geophysics. The Elle and Hermina Pipes lie on
current Liberty Star United States Federal Lode Mining Claims. The Hada Pipe
lies on U.S. Bureau of Land Management jurisdiction Federal land and is open to
“location” by Federal Lode Mining Claims. The claim outlines shown in thin blue
lines will be installed within about 30 days or less.

Fourteen additional Pipe Targets have been identified within the Elle Project.
Of these seven lie within current Liberty Star U.S. Federal Lode Mining Claims.
These include the Loreto, Leif, Gitel, Kalila, Labrenda, John and Kaitlin.
Another six have been identified and will be acquired by staking. These include
Hazel, Godiva, Hafsa, Gurit, Gerarda, and Honesta.

It is quite obvious that these Pipes lie along linear trends as indicated by
Hazel, Godiva, Hada, Lisa, Elle, Hermina, Hola, and Loreto. This trend has in
part been established further by electrical geophysics. Continued geophysical
work between Hola and Loreto and between Hazel and Hade on open ground is
believed will result in additional Pipes. Spacing between known Pipes suggest
that in excess of 10 will be discovered along this trend by electrical
geophysics and other techniques.

 

 

 



10

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 3

JV PIPES

 

[img1.jpg]


 

 

 

 



11

 

 

 